                       UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               ) Civil Action No. 18-CV-5587
                                       )
                   Plaintiff,          ) Hon. John Z. Lee
           v.                          )
                                       ) Magistrate Judge Young B. Kim
EQUITYBUILD, INC., et al.,             )
                                       )
                  Defendants.          )
                                       )

                     RECEIVER’S COMBINED RESPONSE TO
               OBJECTIONS TO FIFTH AND SIXTH FEE APPLICATIONS

   I.      BACKGROUND

        Certain institutional lenders have objected (Docket Nos. 617 & 648) to the Receiver’s fifth

and sixth fee applications (Docket Nos. 608 & 626), encompassing services rendered between

July 1, 2019, and December 31, 2019. During this period, the Receiver made significant progress

developing the claims process and conveying properties through public sale auctions, as described

in the Receiver’s five comprehensive status reports (Docket Nos. 467, 468, 477, 548 & 567),

painstaking efforts that the objectors ignore. Consistent with his role as a federal equity receiver

and the duties he has been ordered to perform by the Court, the Receiver and his retained

professionals have worked diligently to present and implement a fair and equitable process for

resolving the claims being legitimately asserted by hundreds of competing interested parties,

despite criticism and rebuke by the objectors.

        The objectors, however, address only their own interests and eschew any notion that the

claims process must accommodate and protect the interests of all competing claimants, and they

ostensibly refuse to acknowledge the work that the Receiver has undertaken to manage a portfolio

of more than a hundred real estate properties to maximize the value of those assets for the benefit
of the claimants who may ultimately realize those values. They seem oblivious to the fact that the

Receiver has invested considerable effort implementing and reporting on a process that benefits

all claimants, including institutional lenders, ordinary lenders, lien claimants, equity investors, and

other assorted creditors. No matter how these parties ultimately fare in the adjudication of their

claims, they will all have been accorded a full and fair opportunity to assert them. (See Docket No.

638, at 24-25)

        During the third and fourth quarter of 2019, the Receiver accepted over 2,000 claims

submissions; conducted initial reviews of those claims; prepared and filed three status reports

regarding those claims; prepared a preliminary report listing nearly a thousand claimants and their

claim amounts; and preliminarily identified at least 116 properties potentially subject to secured

and often competing claims, including claims associated with cross-collateralized loans. In

addition, the Receiver has devoted substantial time and attention to analyzing the nature of the

claims, considering the timing and prioritization of claims, clearly articulating the litany of issues

to be presented to the Court, and developing and recommending a methodology for claims

distributions.

        The Receiver has also spent significant time protecting, preserving, and enhancing the

properties under his control, as well as developing the most economically feasible plan for

disposing of those assets in a non-distressed context. He has worked tirelessly on sequencing the

sales in such fashion as to minimize operating losses and maximize sales proceeds. Meanwhile,

his efforts have been obstructed at every conceivable juncture by virtue of repeated objections

asserted by certain institutional lenders. Despite the hindrances to progress created by these

objections, by the end of 2019, the Receiver had closed on the sales of 22 properties sold for

purchase prices totaling $18,933,000 and generating net closing proceeds of $16,285,831.36. In




                                                  2
addition, the Receiver had entered into contracts to sell an additional 14 properties for

$20,462,000.

       Moreover, while a consolidated motion to market and sell 36 properties and to confirm the

sales of 12 more was not filed until January 24, 2020 (Docket No. 618), the Receiver and his

retained professionals spent significant time crafting that motion which involved carefully and

meticulously analyzing title commitments on each of those properties, assembling all the publicly-

recorded documentation supporting all special exceptions identified on those commitments, and,

for the edification of all potentially interested claimants and the satisfaction of the title insurer,

thoroughly reciting the relevant details of each and every EquityBuild transaction that resulted in

each of the competing encumbrances, thus providing all potentially interested parties with a clear

explanation of how the defendants executed their scheme at ground level. Despite those efforts,

additional objections (which were overruled) were filed.

       During these months, the Receiver also delivered hundreds of financial reports to the

institutional lenders, including, but not limited to, monthly operating profit and loss statements for

each of the properties. The Receiver also arranged for property inspections for the lenders both in

connection with their requests to inspect their collateral and in connection with the marketing and

sale of properties on which they expressed an interest in credit bidding.

       In addition, the Receiver and his professionals continue to receive and respond to thousands

of e-mail inquiries from all classes of claimants, including the institutional lenders. The Receiver

has also sent hundreds of e-mails to the investor-lenders, providing them with notices of

proceedings and associated deadlines, sending them copies of key motions and pleadings, and

informing them about the nature and progress of the Receivership, the claims process, and sundry

other issues. The Receiver and his team have developed and continue to refine answers to




                                                  3
frequently asked questions so that responses to investors and others can be handled in a timely and

efficient manner.

         From the inception of the Receivership, the Receiver has maintained and regularly updated

a web site which posts the substantive pleadings of the Receivership for the benefit of all interested

stakeholders. The Receiver has worked to improve the presentation and organization of

information on the Receivership web site to make it easier to locate pleadings in key areas of

interest, including for status reports, property sales, claims process matters, and court orders.

         Each of the foregoing efforts, and all other essential functions performed by the Receiver

and his retained professionals are described in great detail in the 320 pages of invoices submitted

in connection with the fifth and sixth fee applications.

   II.      LEGAL STANDARD

         The Court has identified the applicable law in connection with the Receiver’s prior fee

applications.

                “In securities law receiverships, . . . the awarding of fees rests in the district
                judge’s discretion, which will not be disturbed unless he has abused it.”
                S.E.C. v. First Secs. Co. of Chi., 528 F.2d 449, 451 (7th Cir 1976). “[T]he
                court may consider all of the factors involved in a particular receivership in
                determining an appropriate fee.” Gaskill v. Gordon, 27 F.3d 248, 253 (7th
                Cir. 1994). In making this determination, courts consider that the benefits
                provided by a receivership “may take more subtle forms than a bare increase
                in monetary value.” Id. (quoting S.E.C. v. Elliott, 953 F.2d 1560, 1577 (11th
                Cir. 1992)). Accordingly, “[e]ven though a receiver may not have increased,
                or prevented a decrease in, the value of the collateral, if a receiver
                reasonably and diligently discharges his duties, he is entitled to
                compensation.” Id. (quoting Elliott, 953 F. 2d at 1577). And courts also look
                to the position of the SEC, which is given “great weight” in determining
                whether fees should be awarded. First Secs. Co., 528 F.2d at 451 (citation
                omitted).




                                                    4
(Docket No. 614, at 2)1 See also SEC v. Byers, 590 F. Supp. 2d 637, 644 (S.D.N.Y. 2008) (“A

receiver appointed by a court who reasonably and diligently discharges his duties is entitled to be

fairly compensated for services rendered and expenses incurred.”); Drilling & Exploration Corp.

v. Webster, 69 F.2d 416, 418 (9th Cir. 1934) (same); SEC v. Elliott, 953 F.2d 1560, 1577 (11th

Cir. 1992) (same).

       The latest objections to the Receiver’s fifth and sixth fee applications largely repeat their

objections to the Receiver’s earlier fee applications, and these objections have already been

overruled. (Docket Nos. 541, 546, 547 & 614) As the Court has repeatedly determined:

       •       “there is a significant need for the Receivership Assets to be managed by a
               neutral party until an orderly claims process is concluded;”

       •       “the receiver’s efforts have benefitted and will benefit the Receivership
               Estate;”

       •       “the Receiver and his legal professionals have devoted significant resources
               responding to various motions, objections, and inquiries made by lenders,
               with these efforts increasing the amount of fees the Receiver is reasonably
               entitled to;” and




1
  The objectors cite In re Taxman Clothing Co., 49 F.3d 310, 314 (7th Cir. 1995), for the
proposition that professional fees can become subject to disgorgement if the efforts required (and
the fees associated with those efforts) outweigh the potential for recovery to the estate. But
Taxman also considers whether the Receiver has conferred a benefit on the estate and its claimants.
Here, as in Elliott, the benefits that the Receiver has brought include, but are not limited to,
preserving, administering, maximizing the value of, and orderly selling the assets of the Estate and
implementing and administering a claims process that affords all potentially interested parties,
including hundreds of ordinary lenders, the opportunity to establish a priority secured interest in a
judicially efficient process. Further, Taxman is distinguishable on the basis that its focus was on
the relative benefit to the estate of pursuing preference claims in relation to the cost of doing so.
Whereas here, the vast majority of the Receiver’s fees and expenses are the result of efforts to
preserve and liquidate the assets of the Estate and implement and administer a claims process,
which are necessary irrespective of whether or not the Receiver can successfully increase the
amount of funds in the Estate. The question then, is whether the Receiver’s fees and expenses in
preserving and liquidating the assets of the Estate and implementing and administering a claims
process are reasonable. (See also Docket No. 527, at 4-5 & n.2)

                                                 5
          •      the efforts of the Receiver and his legal professionals “have been delayed
                 in part by time spent responding to various motions and objections made by
                 the lenders.”

(Docket No. 614, at 3)

   III.        DISCUSSION

          A.     The Objectors Disregard The Complexity Of This Action And The Need For
                 A Receiver.

          The objecting lenders persist in refusing to recognize the magnitude and complexity of the

receivership estate or their own role in obstructing the pace of the Receiver’s mission and driving

up legal fees. They reliably object to virtually every motion (typically by seeking to relitigate

issues already decided), delay the marketing and sales process, sidetrack the Receiver from matters

of pressing importance, ratchet up the cost and expense of administering the estate (to the detriment

of hundreds of defrauded investors), and, then, with no appreciation for the irony, complain about

the allegedly slow pace of the proceeding, as well as the size of the Receiver’s fee petitions.

          This is not a typical foreclosure case involving a single secured lender.        This is a

receivership involving a company that operated an enormous Ponzi scheme in violation of federal

securities law and which kept its operation afloat by (1) siphoning funds from the accounts of

performing properties to pay debt service, property taxes, insurance, and other costs incurred in

connection with non-performing properties and (2) deploying funds raised from hundreds of “mom

and pop” investors in connection with allegedly new acquisitions in order to stave off defaults on

institutional loans. EquityBuild was not legitimately paying all the debt service to the institutional

lenders; the investors were.

          To complicate matters, the defendants raised the money they needed to keep the Ponzi

scheme afloat by at times granting its investor-lenders mortgages against particular properties and

then, in many instances, surreptitiously released those mortgages without the investor-lenders’



                                                  6
knowledge or authorization in order to pave the way for new loans from institutional lenders, or,

in other words, to borrow against the same properties twice. The end result was a thicket of

competing claims between hundreds of investor-lenders, institutional lenders, lienors, and other

assorted claimants against nearly 120 separate real properties. A federal receivership is the most

efficient vehicle for adjudicating the claims asserted by the victims of the Ponzi scheme, and, in

that vein, the Receiver has invested substantial time and effort implementing a claims process that

will afford every potential claimant the opportunity to submit documentation and information

pertaining to its claim(s), to discover information relating to directly competing claims, and to

obtain a fair resolution.

        Nevertheless, the objectors reflexively argue, without mentioning or acknowledging the

Receiver’s Motion for Approval of Process for Resolution of Disputed Claims (Docket No. 638),

that “little progress has been made on developing an orderly claims process and distribution plan.”

(Docket No. 648, at 3) (See supra at 2.)

        B.      A Receiver Is Needed Despite The Financial Constraints Of The Receivership.

        The objectors invoke the possibility that there will not be sufficient general assets to cover

the expenses of the receivership, a scenario that may ultimately prove true. The cost associated

with preserving, managing, and selling the properties and implementing a claims process is

substantial, and made all the more difficult by the ceaseless objections and delays created by the

objectors, as well as by the impact of COVID-19 on the real estate market. But the sacking of the

Receiver will not eliminate the need to maintain and sell the hundreds of properties subsumed

within the receivership estate, nor relieve the Court from implementing a full and fair claims

process. The institutional lenders, having failed to persuade the Court that bankruptcy is preferable

to receivership, are now collaterally attacking the Court’s decision by attempting to starve the

Receiver out of business. (Docket No. 597)


                                                  7
       In fact, the Receiver has accomplished an overwhelming amount of work on this case by

employing a lean staff that has worked with remarkable efficiency to accomplish tasks that could

easily keep the entire litigation department at a national law firm busy for years. Moreover, in

2019, the Receiver and his firm achieved a reduction in fees and billing rates each quarter,

amounting to a 41% decrease in fees and a 15% decrease in average billing rate between the first

quarter and the fourth quarter. Notably, the fee applications at issue encompass the second half of

2019, in which the best economies were achieved.


                        2019 Quarterly Fees                   2019 Average Billing Rate
             $550,000                                  $310
                                                       $305
             $500,000                                  $300
                                                       $295
             $450,000                                  $290
                                                       $285
             $400,000                                  $280
                                                       $275
             $350,000                                  $270
                                                       $265
             $300,000                                  $260
                           Q1    Q2     Q3    Q4                 Q1     Q2     Q3     Q4




       C.      The Receiver’s Bills Are Accurate And Fair, And No Tasks Were Double-
               Billed.

       The objectors assert that there is “evidence of duplicative billing,” although they do not

identify a single such instance, nor identify any instance where a professional billed time for work

when it was unreasonable for that work to have been performed. “A party objecting to a fee

application may not do so based on the general proposition that the fee sought is simply too much.”

FTC v. Capital Acquisitions & Mgmt. Corp., 2005 WL 3676529, *4 (N.D. Ill. Aug. 26, 2005)

(citing In re Hunt’s Health Care, 161 B.R. at 982; In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 570

(7th Cir. 1992) (“a gestalt reaction that there was too much [time spent or that fees are excessive]



                                                   8
... isn’t good enough”)). Rather, “[t]he objector must, at some point, identify any allegedly

improper, insufficient, or excessive entries and direct the court’s attention to them.” Id. There also

is a fallacy underlying an argument of such overbreadth – to wit, that lawyers should never work

together or communicate with one another and that, when they do so, only the time of one of the

participants should be billed. On the contrary, a failure to strategically collaborate and share

knowledge would itself lead to a duplication of effort and billing. The argument also wrongly

presumes that the Receiver has not carefully reviewed the bills to eliminate time that should not

have been charged.

        No time reflected in the Receiver’s and his counsel’s invoices has been double-billed.

Separate charges for professionals working together are reflected in the bills only when both

professionals have substantively contributed to the work; and the time incurred by professionals

collaborating on any activity has been reduced or written-off unless each professional separately

made a substantive contribution to the work described.

        The time invoices submitted by the Receiver and his counsel were prepared in good faith

and accurately describe substantive professional work performed for the estate. The Receiver and

his advisors consciously avoided recording time corresponding to work that does not require

professional skill, experience, or judgment. Given the sheer totality of the tasks some of the

Receiver's tasks perform in a single day, perhaps a handful of time entries do not adequately

convey the substance of the work performed. As the fee application itself notes, however, no

billing system is perfect, but the invoices submitted were prepared in good faith and with great

care.




                                                  9
       D.      The Court Should Approve Payment Of The Fees And Expenses Of The
               Receiver And His Retained Professionals.

       The Receiver anticipates that there are or will be sufficient funds to pay the Receiver and

his retained professionals from monies that have been or will be recovered, net proceeds from the

sales of unencumbered properties, net equity from the sale of encumbered properties, and funds

returned to the Receiver’s account from the sales proceeds of properties that received cash

infusions to preserve and maintain them during periods when their operating income alone could

not sustain them. Cash on hand in the Receiver’s accounts totaled $366,523.54 as of May 31,

2020. The Receiver recently closed the sale of a property in May 2020 from which the Receiver

presently expects in excess of $1,200,000 in equity. Additionally, the Receiver anticipates that in

excess of $1,900,000 will be restored to the Receiver’s account after properties that have received

the benefit of cash infusions from the Receiver’s account through the course of the receivership

have been sold. This includes approximately $800,000 from currently available escrowed funds

from the sale of sixteen properties (totaling $26 million in net proceeds), for which the Receiver

plans to file a motion in the coming weeks. In addition, because of future uncertainties regarding

sources of funds along with concerns for equity and fairness to all claimants, the Receiver has

requested a receiver’s lien in connection with the pending claims process motion, which makes

clear that the Court has the authority to order in an appropriate case such as this. (See Docket No.

638, at 21-25) The above figures do not include any amounts that the Receiver may recover

through claims he is investigating, and may pursue, against third parties.

       E.      A Hold-Back of Fees Is Not Warranted.

       The objectors’ repeated and conclusory contention that the Receiver should not be paid

until a distribution plan is in place and that this Court should hold back 20% of all fees fails to

“explain[] what therein is unreasonable or, at least, what would be reasonable under the



                                                10
circumstances [and,] [a]bsent such evidence …, the opposition fails.” FTC v. Capital Acquisitions

& Mgmt. Corp., 2005 WL 3676529, *4 (N.D. Ill. Aug. 26, 2005) (citation omitted). The Order

Appointing Receiver does provide for the Court to hold back fees under the circumstances

advanced by the lenders. Nor have the objectors cited any case law that mandates suspending

payment to a receiver while he is conferring a benefit to a receivership estate. Indeed, their

arguments ignore that the Receiver and his legal professionals are providing a 25-29% discount on

rates and have achieved significant efficiencies as this matter has progressed (as shown above).

Moreover, since the inception of this receivership, the period between the time that the Receiver's

services have been rendered and the time that payment for those services was made has been

substantial, at times exceeding a year. In fact, the Receiver has not yet reimbursed himself and his

counsel for the fees associated with the work performed during the second quarter of 2019, which

fees have already been approved by the Court.

       Moreover, contrary to the objectors’ conclusory and unsupported arguments, the SEC has

previously supported and approved, and continues to support and approve, the Receiver’s fee

applications. (See, e.g., Docket No. 526, 606 & 622) “In securities law receiverships, the position

of the Securities and Exchange Commission in regard to the awarding of fees will be given great

weight.” First Securities Co., 528 F.2d at 451 (citing Fifth Avenue Coach Lines, 364 F. Supp. at

1222). (See also Docket No. 607, Ex. 1, October 8, 2019 Tr. 6:12-15) Further, this Court has

already found that the Receiver’s efforts have benefitted the estate and will continue to benefit the

estate, thus justifying reasonable compensation for the Receiver and his retained professionals.

(See, e.g., Docket No. 614, at 3)




                                                 11
   IV.      CONCLUSION

         For the foregoing reasons, the Receiver respectfully requests that the Court exercise its

discretion to (i) approve the Receiver’s fifth and sixth fee applications and payment of all fees and

expenses described therein out of the funds in the Receiver’s account, including as to any such

future funds that come into the Receiver’s account, and (ii) for such other relief as the Court deems

equitable and just.


Dated: June 2, 2020                                   Kevin B. Duff, Receiver

                                              By:     /s/ Michael Rachlis
                                                      Michael Rachlis
                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950; Fax (312) 733-3952
                                                      mrachlis@rdaplaw.net




                                                 12
                              CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020 I provided service of the foregoing Receiver’s

Combined Response To Objections To Fifth And Sixth Fee Applications, via ECF filing to all

counsel of record, and via electronic mail to Defendant Jerome Cohen at jerryc@reagan.com.



                                    By:    /s/ Michael Rachlis

                                           Michael Rachlis
                                           Rachlis Duff & Peel, LLC
                                           542 South Dearborn Street, Suite 900
                                           Chicago, IL 60605
                                           Phone (312) 733-3950; Fax (312) 733-3952
                                           mrachlis@rdaplaw.net




                                             13
